DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 20 January 2021, with respect to the objection to the drawings have been fully considered and are not persuasive.
Note that Fig.2 was objected because it contains a photograph and the replacement sheets still contain a photograph in Fig.2. Furthermore, Fig.1/5 are still objected to because they contain number and letter elements that are not uniformly thick and well-defined. For example, replacement sheets for Fig.1 contain various number and letter elements that do not comply with the drawings requirements (see below in three added circles). Furthermore, numeral 104 was originally pointed to the lower rotor and now is pointing to another element.

    PNG
    media_image1.png
    789
    730
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    769
    721
    media_image2.png
    Greyscale


Applicant’s arguments, see Remarks, filed 20 January 2021, with respect to the rejections of the claims under 35 USC 112 have been fully considered and are persuasive. The rejections of the claims under 35 USC 112 have been withdrawn. 

Drawings
The drawings are objected to because: "photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications" (Fig.2); "all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures.
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-2, 4, 6-15, 17, 19-20, 22 and 24-26 are allowed.

Reasons for indicating allowable subject matter can be found in Allowable Subject Matter section in the Non-Final Office Action mailed on 7 December 2020.


Conclusion
This application is in condition for allowance except for the following formal matters: drawing objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUAN G FLORES/Examiner, Art Unit 3745